 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    JOY WISEBLOOD,                                    No. 2:18-cv-03082-KJM-CKD
12                       Plaintiff,
13              v.                                      ORDER
14    MUTUAL OF OMAHA INSURANCE
      COMPANY, et al.,
15
                         Defendants.
16

17

18                   In this insurance coverage case, defendant moves to dismiss plaintiff’s complaint

19   based on the language of the policy at issue. For the reasons set out below, the court GRANTS

20   defendant’s motion.

21   I.     BACKGROUND

22                   In 2011, plaintiff Joy Wiseblood purchased a “Long-Term Disability Income

23   Insurance Policy” (the “Policy”) from defendant Mutual of Omaha Insurance Company. Opp’n,

24   ECF No. 14, at 71. Plaintiff’s policy has a “Benefit Period” of 67, meaning that the policy

25   provides total disability benefits to the insured until she turns 67 years old. See Mot., ECF No.

26   11, at 11; Compl. Ex. A, ECF No. 1-1, at 39; Opp’n, Ex. 1 (“Policy) at 28 (“Benefit Period To

27          1
              Citations to page numbers refer to the ECF pagination, not the document’s internal
28   pagination.
                                                       1
 1   Age 67”)2. The policy also includes a “Mental or Nervous Disorder Limitation,” which states:
 2   “Benefits payable for Mental or Nervous Disorders are limited to a lifetime maximum of 24
 3   months.” Policy at 11.
 4                  In 2015, defendant sent plaintiff an addendum to her existing policy, entitled Rider
 5   ONV1M (the “Rider”). Opp’n at 7–8; Id., Ex. 3 at 32. According to defendant, this Rider was
 6   sent in an effort to comply with California Insurance Code section 10144.55, enacted through
 7   Assembly Bill 402, Chapter 550, which required short-term disability income insurance, that is
 8   policies with a duration of two years or less, to provide coverage for disability caused by severe
 9   mental illness for the same duration as all other disabilities. See Mot. at 14 (citing Cal. Ins. Code
10   § 10144.55). The Rider included a cover letter stating: “[i]n compliance with AB 402 Chapter
11   550, we have added Rider ONV1M to your coverage ID #890416-89. The rider . . . [i]s a state
12   required rider and may not affect you . . . . Please read the enclosed rider carefully and attach it to
13   your coverage.” Id. at 15; Ex. 3 at 32. The Rider was entitled “Severe Mental Illness Benefits
14   Rider” and stated:
15                  This rider is made a part of your policy or certificate to which it is
                    attached. It is subject to all parts of your policy or certificate not in
16
                    conflict with this rider. In the event of a conflict between this rider
17                  and any other provisions of your policy or certificate, this rider will
                    control. If your disability income insurance policy or certificate
18                  and/or any rider attached to it: (a) has a benefit period of 24 months
                    or less; and (b) limits benefits payable for mental or nervous
19                  disorders to a lifetime maximum of 24 months or less; the following
20                  changes are made:

21                  1. Any such mental or nervous disorder lifetime maximum benefit
                    limitation will not be applied to benefits payable for a severe mental
22                  illness.

23                  2. We will pay benefits for disability caused by a severe mental
                    illness on the same basis as any other covered sickness.
24

25   Opp’n, Ex. 2 (“Rider”) at 30.
26
            2
27             As plaintiff points out, the photocopies of the policy and rider attached to the complaint
     are virtually illegible. Accordingly, the court references the versions attached to defendant’s
28   opposition. See Opp’n, Exs. 1–3.
                                                        2
 1                  In June 2016, plaintiff filed a claim for disability benefits with defendant, based on
 2   a diagnosis of major depressive disorder and anxiety, which prevented her from performing her
 3   job. Opp’n at 9. Defendant paid the claim for two years but stopped in May 2018, based on the
 4   24-month limitation on claims for mental or nervous disorders. Id. at 10. Plaintiff contacted
 5   defendant and explained she believed the Rider overrode the 24-month limitation in the policy.
 6   Id. Defendant refused to continue paying her benefits, arguing the Rider only applied to policies
 7   with benefit periods of 24 months or less, whereas plaintiff’s policy has a benefit period of 67
 8   years. See id.; Mot. at 12. On October 12, 2018, plaintiff filed a complaint against defendant in
 9   Sacramento County Superior Court in which she pleaded claims for declaratory relief, breach of
10   contract, breach of the insurers’ duty of good faith and fair dealing, and violation of California
11   Business & Professions Code section 17200. Compl. at 6–9. Defendant removed the action to
12   federal court on the basis of diversity jurisdiction. Notice of Removal, ECF No.1, at 3. Defendant
13   now moves to dismiss plaintiff’s complaint for failure to state a claim on which relief may be
14   granted, arguing all of plaintiff’s claims fail as a matter of law. See generally Mot. Plaintiff
15   opposes, ECF No. 14, and defendant has responded, ECF No. 18. The court held a hearing on
16   March 8, 2019, and resolves the motion here.
17   II.    LEGAL STANDARD
18                  A party may move to dismiss for “failure to state a claim upon which relief can be
19   granted.” Fed. R. Civ. P. 12(b)(6). The court may grant the motion only if the complaint lacks a
20   “cognizable legal theory” or if its factual allegations do not support a cognizable legal theory.
21   Hartmann v. Cal. Dep’t of Corr. & Rehab., 707 F.3d 1114, 1122 (9th Cir. 2013). A complaint
22   must contain a “short and plain statement of the claim showing that the pleader is entitled to
23   relief,” Fed. R. Civ. P. 8(a)(2), though it need not include “detailed factual allegations,” Bell Atl.
24   Corp. v. Twombly, 550 U.S. 544, 555 (2007). But “sufficient factual matter” must make the claim
25   at least plausible. Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). Conclusory or formulaic
26   recitations of elements do not alone suffice. Id. (citing Twombly, 550 U.S. at 555). In a Rule
27   12(b)(6) analysis, the court must accept well-pled factual allegations as true and construe the
28
                                                         3
 1   complaint in plaintiff’s favor. Id. (citing Twombly, 550 U.S. at 555); Erickson v. Pardus, 551
 2   U.S. 89, 93–94 (2007) (citations omitted).
 3                  If a plaintiff requests leave to amend a claim subject to dismissal, the federal rules
 4   mandate that the court “freely give leave when justice so requires.” Fed. R. Civ. P. 15(a)(2).
 5   Before granting leave, a court considers any potential bad faith, delay, or futility regarding the
 6   proposed amendment, and the potential prejudice to the opposing party. Foman v. Davis, 371
 7   U.S. 178, 182 (1962); see also Smith v. Pac. Prop. Dev. Co., 358 F.3d 1097, 1101 (9th Cir. 2004)
 8   (citation omitted).
 9   III.   DISCUSSION
10          A.      General Rules of Interpretation
11                  Because this is a diversity action, the court applies the substantive law of
12   California and federal procedural law. See Hanna v. Plumer, 380 U.S. 460, 465 (1965) (citing
13   Erie R. Co. v. Tompkins, 304 U.S. 64 (1938). Under California law, contract interpretation is a
14   question of law unless the interpretation depends on the credibility of extrinsic evidence. Legacy
15   Vulcan Corp. v. Superior Court, 185 Cal. App. 4th 677, 688 (2010). Courts interpret insurance
16   policies utilizing the same interpretation rules as for other contracts, with the aim of effectuating
17   the contracting parties’ mutual intention at the time of the contract’s formation. Id. Courts
18   ascertain that intention from the parties’ writing and also consider the circumstances surrounding
19   the contract’s formation and the contract’s subject matter. Id. In doing so, courts read the
20   contract as a whole and “interpret its language in context so as to give effect to each provision,
21   rather than interpret contractual language in isolation.” Id. “The whole of a contract is to be
22   taken together, so as to give effect to every part, if reasonably practicable, each clause helping to
23   interpret the other.” Cal. Civ. Code § 1641. Unless the parties use words in a technical sense or
24   the words have acquired a special meaning by usage, courts interpret words in accordance with
25   their plain meaning, as laypeople ordinarily would. Legacy Vulcan Corp., 185 Cal. App. 4th at
26   688. If the contract’s language is clear and involves no ambiguities, the plain meaning governs.
27   Id. “Policy language is ambiguous if it is susceptible of more than one reasonable interpretation
28   in the context of the policy as a whole. Whether policy language is ambiguous is a question of
                                                        4
 1   law. . . . Any ambiguity must be resolved in a manner consistent with the objectively reasonable
 2   expectations of the insured in light of the nature and kind of risks covered by the policy.” Id.
 3   (citing State Farm General Ins. Co. v. Mintarsih, 175 Cal. App. 4th 274, 283 (2009)).
 4                  The Ninth Circuit has summarized these rules of contract interpretation as
 5   requiring a three-step process:
 6                  [1] The first step is to examine the clear and explicit meanings of the
                    terms as used in their ordinary and popular sense. In assessing the
 7                  terms’ meanings, we may not take individual terms out of context:
                    Language in a contract must be construed in the context of that
 8                  instrument as a whole . . . and cannot be found to be ambiguous in
                    the abstract. Thus, if the meaning a layperson would ascribe to
 9                  contract language is not ambiguous, we apply that meaning.
10                  [2] If (and only if) a term is found to be ambiguous after undertaking
                    the first step of the analysis, the court then proceeds to the second
11                  step and resolves the ambiguity by looking to the expectations of a
                    reasonable insured. Under California law, an insurance policy
12                  provision is ambiguous when it is capable of two or more
                    constructions both of which are reasonable.
13
                    [3] Finally, if the ambiguity still remains, it is construed against the
14                  party who caused the ambiguity to exist. In the insurance context,
                    this is almost always the insurer, as the California Supreme Court has
15                  held that ambiguities are generally resolved in favor of coverage, and
                    that the courts are to generally interpret the coverage clauses of
16                  insurance policies broadly, protecting the objectively reasonable
                    expectations of the insured.
17

18   In re K F Dairies, Inc. & Affiliates, 224 F.3d 922, 925–26 (9th Cir. 2000) (internal citations and
19   quotation marks omitted).
20          B.      Breach of Contract Claim
21                  Defendant argues the Rider clearly does not apply to plaintiff’s policy, and all of
22   plaintiff’s claims should be dismissed because they all depend on the premise that plaintiff’s
23   interpretation of the Policy and the Rider is correct. Mot. at 11–13. Specifically, defendant
24   contends that, because the Rider only applies to a disability income insurance policy that “(a) has
25   a benefit period of 24 months or less,” the Rider clearly does not affect plaintiff’s policy, which
26   has a benefit period of “to age 67.” See Reply at 6–7. In opposition, plaintiff argues her policy
27   has a “maximum benefit period of 24 months for mental or nervous disorders,” so it does, in fact,
28   have “a benefit period of 24 months or less,” even though the benefit period for other causes of
                                                        5
 1   disability is until age 67. See Opp’n at 12. Thus, the parties’ dispute is over the meaning of
 2   “benefit period” in the Rider, within the context of the Policy. The question for the court is
 3   whether “benefit period” has a “clear and explicit meaning” as used in its “ordinary sense,” taking
 4   into account the “context of the [policy] as a whole.” In re K F Dairies, Inc. & Affiliates, 224
 5   F.3d at 925–26. If so, the inquiry need not proceed any further. Id.
 6                  There are three instances in the policy where the term “benefit period” is used,3
 7   and each compels the same conclusion: the policy’s benefit period is not two years or less. First,
 8   the policy definitions section defines “Benefit Period,” on the first substantive page as:
 9                  [T]he maximum length of time Total Disability benefits, Residual
                    Disability benefits or any combination of these benefits is payable.
10                  The benefit period begins on the first day benefits become payable
                    after expiration of the Elimination Period. The benefit period ends
11                  after benefits have been payable for the duration of time shown on
                    the policy schedule.
12

13   Policy at 6. Second, the page titled “Policy Schedule,” lays out the details of plaintiff’s policy,
14   including the policy number, policy date, and the initial premium. See Policy at 28. It also states
15   “BENEFIT PERIOD TO AGE 67. SEE TRANSITION TABLE ON NEXT PAGE.” Third, on
16   the page entitled “Benefit Period [¶] Transition Table,” referenced by the policy schedule, a table
17   shows the actual “Benefit Period” in months based on the benefit period listed in the policy
18   schedule and the age at which the insured begins applying for benefits, given certain limitations
19   in the policy. Id. at 27. For example, if the policy has a listed benefit period of “5 Years,” the
20   insured will only actually have a five-year “Benefit Period” if she applies for benefits before age
21   65. Id. Once she turns 65, the “Benefit Period” gradually reduces each year, until age 67 at
22   which point the “Benefit Period” stays at 24 months. Id. Therefore, the “Benefit Period” shown
23   3
       Though inconsequential to this discussion, “benefit period” also appears several other times in
24   the policy, for example, in Section A, which appears to be Ms. Wiseblood’s application for the
     instant policy to replace her then-existing disability insurance. Policy at 19. Under “Other
25   Coverage and Replacement Information” someone has handwritten the insurance Wiseblood had
     at the time, which she sought to replace, and under “benefit period” someone has written “67.”
26   Id. It also appears under the heading “Total Disability Benefits,” where the policy explains,
27   “Benefits are payable while you remain Totally Disabled for as long as the Benefit Period. When
     disability begins after Age 56, the Benefit Period may gradually decrease as shown in the policy
28   schedule Transition Table.” Policy at 8.
                                                        6
 1   for a policy with a listed benefit period of “To [Age] 67” is “To [Age] 67” until the insured
 2   reaches the age of 60, at which point it gradually decreases until age 67, when it becomes 24
 3   months, or two years. Id. Plaintiff was 56 years old at the time she filed her disability claim, so
 4   her “Benefit Period” as defined by the “Transition Table” was “To [Age] 67” at that time and at
 5   the time she filed her complaint. See id.; see also Opp’n at 7 (“Ms. Wiseblood is a 56-year-old
 6   woman . . . .”). Thus, in every instance in which “Benefit Period” is mentioned substantively in
 7   the Policy, it is defined as “To Age 67.”
 8                   Plaintiff ignores the particular language of the Policy and instead describes it
 9   generally as “provid[ing] coverage for both disabilities caused by physical conditions (to age 67)
10   and for mental or nervous disorders (for 24 months).” Opp’n at 6. While this much is true, the
11   language of the Rider also makes clear it only applies to a “disability income insurance policy”
12   that “(a) has a benefit period of 24 months or less.” Rider at 30 (emphasis added). Nowhere in
13   the policy is the mental or nervous disorder limitation referred to as a “benefit period.” In other
14   words, as defendant argues, plaintiff is “conflating the Policy’s insuring or coverage provisions
15   with a limitations provision.” Reply at 6 (citing Van Ness v. Blue Cross of Cal., 87 Cal. App. 4th
16   364, 373–74 (2001) (“Insurance policies contain two parts: (1) the insuring agreement which
17   defines the type of risks covered under the policy; and (2) the exclusions, which remove coverage
18   for certain risks which initially fall within the insuring clause.”)). As defendant explains, the
19   “‘Mental or Nervous Disorder Limitation’ is found within the ‘Exclusions and Limitations’
20   section of the Policy and is not part of the insuring provisions”; therefore, “[i]ts effect is to limit
21   the scope of benefits that would otherwise be payable for a mental or nervous disorder.” Id.;
22   Policy at 11 (“EXCLUSIONS AND LIMITATIONS . . . . Benefits payable are limited for the
23   following conditions: . . . . Mental Or Nervous Disorder Limitation . . . .”). “Because [the
24   limitation] is not an insuring provision, it does not contain a separately defined ‘benefit period.’”
25   Reply at 6.
26                   Plaintiff’s interpretation is further discredited by the wording of the Rider, which
27   states it applies to a policy that: “(a) has a benefit period of 24 months or less; and (b) limits
28   benefits payable for mental or nervous disorders to a lifetime maximum of 24 months or
                                                          7
 1   less . . . .” Rider at 30. If plaintiff’s interpretation of (a) were correct, then (b) would be
 2   redundant. See Reply at 7. If the 24-month limitation is the same as a 24-month “benefit period,”
 3   as plaintiff argues, then the Rider need only state it applies to a policy that “limits benefits
 4   payable for mental or nervous disorders to a lifetime maximum of 24 months or less.” As noted,
 5   under California law, courts are required to interpret a contract based on a reading of the
 6   document as a whole, “with individual provisions interpreted together, in order to give effect to
 7   all provisions and to avoid rendering some meaningless.” Zalkind v. Ceradyne, Inc., 194 Cal.
 8   App. 4th 1010, 1027 (2011) (citations omitted); see also Cal. Civ. Code § 1641 (“The whole of a
 9   contract is to be taken together, so as to give effect to every part, if reasonably practicable, each
10   clause helping to interpret the other.”); cf. Sandler v. Montefiore Health Sys., Inc., No. 16-CV-
11   2258 (JPO), 2018 WL 4636835, at *15 (S.D.N.Y. Sept. 27, 2018) (rejecting defendant’s
12   interpretation of contract in part because it “violates [the] canon against superfluities”).
13   Following this rule, the court must interpret the Rider in the context of the contract to which it
14   attaches, in such a way as to give meaning to each provision of the document as a whole. The
15   fact that plaintiff’s interpretation of “benefit period” renders clause (a) meaningless further
16   supports defendant’s argument that the contract language is not “reasonably susceptible” to
17   plaintiff’s interpretation. See Reply at 7 (citing People ex rel. Lockyer v. R.J. Reynolds Tobacco
18   Co., 107 Cal. App. 4th 516, 524 (2003) (“When a dispute arises over the meaning of contract
19   language, the first question to be decided is whether the language is ‘reasonably susceptible’ to
20   the interpretation urged by the party. If it is not, the case is over.”).
21                   For the foregoing reasons, the court finds that the language of the Rider and the
22   Policy was clear and unambiguous. Plaintiff’s policy, which had a “benefit period” of up to age
23   67, was not altered by the Rider, which only applied to policies with a benefit period of 24
24   months or less. Therefore, the 24-month limitation on benefits for severe mental illness applies to
25   her claim. Defendant correctly rejected plaintiff’s claim for benefits beyond 24 months for total
26   disability caused by her mental illness. Plaintiff’s claim for breach of contract based on
27   defendant’s denial of benefits cannot survive as a matter of law, and will be DISMISSED.
28
                                                          8
 1                  The court reaches this conclusion without reliance on the cover letter attached to
 2   the Rider, the admissibility of which is disputed by the parties. See Reply at 7.
 3          C.      Plaintiff’s Other Claims
 4                  Because defendant applied the clear meaning of the contract language when it
 5   rejected plaintiff’s claim, none of plaintiff’s other claims can survive as a matter of law.
 6                  1.      Breach of Covenant of Good Faith and Fair Dealing
 7                  In California, an insurer has a duty to “deal fairly and in good faith with its
 8   insured,” which means it must “act fairly and in good faith in discharging its contractual
 9   responsibilities.” Gruenberg v. Aetna Ins. Co., 9 Cal. 3d 566, 573–74 (1973). “[T]he essence of
10   the implied covenant of good faith and fair dealing is that [t]he insurer must refrain from doing
11   anything that will injure the right of the insured to receive the benefits of the [insurance]
12   agreement, the terms and conditions of which define the duties and performance to which the
13   insured is entitled.” Brandwein v. Butler, 218 Cal. App. 4th 1485, 1514–15 (2013) (alterations
14   and emphasis in original) (internal quotation marks omitted) (citing 2 Witkin, Summary of Cal.
15   Law Insurance § 240 at 355 (10th ed. 2005)). “[T]here is no cause of action for breach of the
16   covenant of good faith and fair dealing when no benefits are due.” Id. (citations omitted).
17                  Because the court finds plaintiff has not adequately pleaded a breach of the
18   contract, plaintiff’s claim for bad faith also cannot survive as a matter of law. Defendant denied
19   plaintiff benefits based on the plain reading of the Rider and the Policy, so no benefits were
20   improperly denied. As such, plaintiff does not have a cause of action for a breach of the covenant
21   of good faith and fair dealing and the claim must also be dismissed.
22                  2.      Violation of Business & Professions Code § 17200 & Declaratory
23                          Relief Claims
                    Plaintiff’s claim for a violation of Business & Professions Code section 17200 and
24
     claim for declaratory relief also cannot stand as a matter of law because each is based on
25
     defendant’s denial of benefits as a result of its interpretation of the Rider and Policy language.
26
     See Compl. at 9.
27
     ////
28
                                                        9
 1   IV.    LEAVE TO AMEND
 2                  All of plaintiff’s claims depend on plaintiff’s interpretation of the Policy as the
 3   correct interpretation. Because the court finds that, as a matter of law, defendant’s interpretation
 4   of the contract is correct, no amendment can cure the complaint’s deficiencies. At hearing,
 5   plaintiff asserted that, if given leave to amend, she could state a cognizable claim for negligent
 6   infliction of emotional distress arising out of defendant’s act of sending the “misleading” Rider.
 7   However, plaintiff could neither explain the basis for such a claim, nor cite any authority that
 8   would lead the court to believe such a claim is cognizable. Therefore, leave to amend is DENIED
 9   as futile. See Gabrielson v. Montgomery Ward & Co., 785 F.2d 762, 766 (9th Cir. 1986)
10   (affirming denial of leave to amend where amendment would be futile because “any such cause of
11   action could be disposed of by summary judgment”); Mohamed v. AMCO Ins. Co., No. 13-0958
12   SC, 2013 WL 1739477, at *5 (N.D. Cal. Apr. 22, 2013) (denying leave to amend because “the
13   Court’s findings as to the Policy’s interpretation are made as a matter of law [so] Plaintiffs may
14   not re-plead [the claim] based on the same legal theory dismissed” (citation omitted)).
15   V.     CONCLUSION
16                  The motion to dismiss is GRANTED and the case is DISMISSED.
17                  This order resolves ECF No. 11 and the parties’ stipulation of dismissal as to
18   plaintiff’s declaratory relief claim at ECF No. 16, which is now moot.
19                  The Clerk is directed to CLOSE the case.
20                  IT IS SO ORDERED.
21   DATED: July 18, 2019.
22

23
                                                            UNITED STATES DISTRICT JUDGE
24

25

26

27

28
                                                       10
